DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/034,951, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  With respect to claims 1 and 4, there is no support for at least “the D2D measurement results are based on a plurality of UE device received reference signals received at the first device at different times.”  Dependent claims lack support by virtue of their dependencies.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TRANSMISSION OF D2D MEASUREENT RESULTS BASED UPON A REFERENCE SIGNAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
None of the instant claims invoke U.S.C. 112(f).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 11,102,794 B2 to Kalhan et al. (“Kalhan”). Although the claims at issue are not identical, they are not patentably distinct from each other because with generally, the instant claims are genus to claim 25 of Kalhan.  Specifically, instant claims 1 and 4 recite “first information” which maps to Kalhan’s “second information” where the difference in numbering is purely a naming convention as the information serves the same purpose in the instant claims and in Kalhan.    Instant claims 1 and 4 recite “D2D measurement results” which is equivalent to “(D2D) channel characteristic information by measuring” as the channel characteristic information is also a result of measurement.  Simple substitution of one known element for another to obtain predictable results is obvious to one of ordinary skill in the art. With respect to instant claims 1 and 3 being method claims and Kalhan’s claim 25 being an apparatus claim, the rationale to support a conclusion that a claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations, and hence it is obvious to use a known technique to improve similar devices, methods, or products in the same way.  See the table below for a detailed claim mapping between the instant application and Kalhan.
Instant application						Kalhan
1. A method comprising: receiving, at a first user equipment (UE) device, a reference signal from a second UE device; receiving first information, at the first UE device, the first information identifying a first configuration for receiving the reference signal from the second UE device; determining, at the first UE device, device-to-device (D2D) measurement results by measuring at least one signal parameter of a UE device received reference signal that is the reference signal from the second UE device as received at the first UE device, wherein the D2D measurement results are based on a plurality of UE device received reference signals received at the first UE device at different times; and transmitting, from the first UE device, the D2D measurement results after receiving the first information and determining the D2D measurement results.

25. A first user equipment (UE) device comprising: a receiver configured to: receive, from a second UE device, a reference signal, the second UE device transmitting the reference signal in response to receiving first information from a base station, the first information identifying a first configuration for sending the reference signal to the first UE device, and receive second information not transmitted in the reference signal, the second information identifying a second configuration for receiving the reference signal from the second UE device; a controller configured to determine device-to-device (D2D) channel characteristic information by measuring at least one signal parameter of a UE device received reference signal that is the reference signal transmitted by the second UE device as received at the first UE device, the D2D channel characteristic information indicative of a D2D communication link between the first UE device and the second UE device, the first information not transmitted in the reference signal; and a transmitter configured to transmit the D2D channel characteristic information in response to receiving the second information and determining the D2D channel characteristic information, wherein the controller is configured to determine D2D channel characteristic information based on a plurality of UE device received reference signals received at the first UE device at different times.
2. The method of claim 1, wherein the determining comprises filtering the plurality of UE device received reference signals received at the first UE device at different times.


3. The method of claim 1, wherein the second UE device transmits the reference signal in response to receiving second information from a base station, the second information identifying a second configuration for transmitting the reference signal to the first UE device.

Claim 25.  the second UE device transmitting the reference signal in response to receiving first information from a base station, the first information identifying a first configuration for sending the reference signal to the first UE device,
4. A first user equipment (UE) device comprising: a receiver configured to: receive, from a second UE device, a reference signal; and receive first information, the first information identifying a first configuration for receiving the reference signal from the second UE device; a controller configured to determine device-to-device (D2D) measurement results by measuring at least one signal parameter of a UE device received reference signal that is the reference signal from the second UE device as received at the first UE device; and a transmitter configured to transmit the D2D measurement results after receiving the first information and determining the D2D measurement results, wherein the controller is configured to determine the D2D measurement results based on a plurality of UE device received reference signals received at the first UE device at different times.

25. A first user equipment (UE) device comprising: a receiver configured to: receive, from a second UE device, a reference signal, the second UE device transmitting the reference signal in response to receiving first information from a base station, the first information identifying a first configuration for sending the reference signal to the first UE device, and receive second information not transmitted in the reference signal, the second information identifying a second configuration for receiving the reference signal from the second UE device; a controller configured to determine device-to-device (D2D) channel characteristic information by measuring at least one signal parameter of a UE device received reference signal that is the reference signal transmitted by the second UE device as received at the first UE device, the D2D channel characteristic information indicative of a D2D communication link between the first UE device and the second UE device, the first information not transmitted in the reference signal; and a transmitter configured to transmit the D2D channel characteristic information in response to receiving the second information and determining the D2D channel characteristic information, wherein the controller is configured to determine D2D channel characteristic information based on a plurality of UE device received reference signals received at the first UE device at different times.
5. The first UE device of claim 4, wherein the controller is further configured to filter the plurality of UE device received reference signals received at the first UE device at different times.


6. The first UE device of claim 4, wherein the second UE device transmits the reference signal in response to receiving second information from a base station, the second information identifying a second configuration for transmitting the reference signal to the first UE device.
Claim 25.  the second UE device transmitting the reference signal in response to receiving first information from a base station, the first information identifying a first configuration for sending the reference signal to the first UE device,



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0332427 A1 to YAMAZAKI et al. (“Yamazaki”) in view of U.S. Publication No. 2016/0037322 A1 to NGUYEN et al. (“Nguyen”).
As to claim 1, see similar rejection to claim 4.  The apparatus teaches the method.
As to claim 3, see similar rejection to claim 6.  The apparatus teaches the method.
As to claim 4, Yamazaki discloses a first user equipment (UE) device (fig. 12, UE 100-1) comprising: a receiver  (fig. 2, transceiver 110) configured to: receive, from a second UE device, a reference signal (fig. 12, S105 and S106, UE 100-2 transmits reference signal to UE 100-1); and receive first information, the first information identifying a first configuration for receiving the reference signal from the second UE device (fig. 12, and para. 0154 discloses that at S102, the reference signal information transmitted to UE 100-2 may include D2D group RNTI, and at S104 and para. 0156, the reference signal information transmitted to UE 100-1 may include the D2D group RNTI.  The term “may” indicates that for each different signal at S102 and S104, “D2D group RNTI” possibly is included along with the reference signal information or possibly is not included along with the reference signal information.  Given this, the prior art allows for a case of one of S102 and S104 having “D2D group RNTI” transmitted with a respective reference signal information and not transmitted with the other respective reference signal information.  See the attached Merriam-Webster dictionary definition which defines the word “may” as “used to indicate possibility.”); a controller (fig. 2, processor 160) configured to determine channel characteristic information indicative of a D2D communication link between the first UE device and the second UE device (fig. 12, S107 reference signal information for D2D (i.e. D2D communication link) including information indicating the reference signal parameter (i.e. channel characteristic information-as transmissions occur over a channel) of the reference signal for D2D received in UE 100); and a transmitter configured to transmit the D2D channel characteristic information after receiving the first information and determining the D2D channel characteristic information (fig. 12, S107 reference signal information for D2D transmitted from UE 100-1 after receiving reference signal for D2D)
	Yamazaki does not expressly disclose measurement results by measuring at least one signal parameter of a UE device received reference signal that is the reference signal from the second UE device as received at the first UE device, wherein the controller is configured to determine the D2D measurement results based on a plurality of UE device received reference signals received at the first UE device at different times.
Nguyen discloses upon the reception of a "Probe_Request( )" (i.e. reference signal received from one D2D device at another D2D device), a client will respond with a "Probe_Response( )" message 825. A client may include CSI that it observed when monitoring the configured channel/resource for a "Probe_Request( )" in the response message (i.e. measurement performed). (para. 0200, fig. 13A).  This observation occurs after receiving an additional Probing REQ 822 (i.e. reference signal) earlier (i.e. wherein the controller is configured to determine the measurement results based on a plurality of UE device received reference signals received at the first UE device at different times).   Furthermore, CSI pertains to D2D (fig. 13A, steps 810, 829-845).
	Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the CSI as taught by Nguyen into the invention of Yamazaki.  The suggestion/motivation would have been to establish D2D communication between UEs (Nguyen, para. 0037).  Including the CSI of Nguyen into the invention of Yamazaki was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nguyen.
As to claim 6, Yamazaki and Nguyen further disclose the first UE device of claim 4, wherein the second UE device transmits the reference signal in response to receiving second information from a base station, the second information identifying a second configuration for transmitting the reference signal to the first UE device (Yamazaki, fig. 12, UE 100-2 transmits reference signal to UE 100-1 based upon reference signal information for D2D transmitted from eNB 200 to UE 100-2 at S102; para. 0154, reference signal information includes a reference signal parameter). In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 4 applies.
Claim(s) 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0332427 A1 to YAMAZAKI et al. (“Yamazaki”) in view of U.S. Publication No. 2016/0037322 A1 to NGUYEN et al. (“Nguyen”) and in further view of U.S. Publication No. 2014/0016451 A1 to Muruganathan et al. (“Muruganathan”).
As to claim 2, see similar rejection to claim 5.  The apparatus teaches the method.
As to claim 5, Yamazaki and Nguyen do not expressly disclose the first UE device of claim 4, wherein the controller is further configured to filter the plurality of UE device received reference signals received at the first UE device at different times.
Muruganathan discloses the UEs 102 may separate the reference signals transmitted from different antennas by time-domain filtering, UE receives a plurality of signals on a plurality of reference signal (RS) resource elements, note RS transmitted at different time slots (para. 0023, 0037; fig. 5, fig. 7).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the reference signals as taught by Muruganathan into the invention of Yamazaki and Nguyen.  The suggestion/motivation would have been for transmitting and receiving reference signals for multiple antennas using same resource elements (Muruganathan, para. 0016).  Including the reference signals as taught by Muruganathan into the invention of Yamazaki and Nguyen was within the ordinary ability of one of ordinary skill in the art based on the teachings of Muruganathan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463